     Case 1:20-cr-00022-HYJ ECF No. 46, PageID.128 Filed 05/03/21 Page 1 of 13


                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION



UNITED STATES OF AMERICA,

        Plaintiff,
                                                        Case No. 1:20-cr-22
v.
                                                        Hon. Hala Y. Jarbou
NICKOLAS JOSEPH MANN,

      Defendant.
___________________________________/

                                              OPINION

        Defendant Nickolas Joseph Mann is a felon charged with possession of five rounds of .38

caliber ammunition. Before the Court is Defendant’s motion to dismiss the case due to a violation

of the Speedy Trial Act, which mandates that a defendant who has pled not guilty must be tried

within 70 days after the filing of an indictment, or the date on which the defendant first appears

before a judicial officer, whichever is later. 18 U.S.C. § 3161(c)(1). The Act provides for the

exclusion of certain periods of time from the 70-day calculation, but even with these exclusions,

Defendant argues that more than 70 days have elapsed since his first appearance. The Court agrees

and will dismiss the case.

                                      I. SPEEDY TRIAL ACT

        The Speedy Trial Act contains several exclusions from the 70-day calculation. One

pertinent exclusion is for delays “resulting from any pretrial motion, from the filing of the motion

through the conclusion of the hearing on, or other prompt disposition of, such motion.” 18 U.S.C.

§ 3161(h)(1)(D). Another is for “any period of delay resulting from a continuance granted by any

judge . . . , if the judge granted such continuance on the basis of his findings that the ends of justice

served by taking such action outweigh the best interest of the public and the defendant in a speedy
    Case 1:20-cr-00022-HYJ ECF No. 46, PageID.129 Filed 05/03/21 Page 2 of 13




trial.” Id. § 3161(h)(7)(A). And another exclusion is for delay “resulting from any proceeding,

including any examinations, to determine the mental competency . . . of the defendant.”                          Id.

§ 3161(h)(1)(A). Finally, there is an exclusion for “delay resulting from transportation of any

defendant from another district, or to and from places of examination or hospitalization[.]” Id.

§ 3161(h)(1)(F). The latter is subject to an exception: “any time consumed in excess of ten days

from the date an order of removal or an order directing such transportation, and the defendant’s

arrival at the destination shall be presumed to be unreasonable[.]” Id.

                                      II. PROCEDURAL HISTORY

         The Government indicted Defendant on January 20, 2020, and he first appeared before the

magistrate judge on February 3, 2020. The Court held a detention hearing on February 5, 2020, at

which it detained Defendant and held him on a writ.1 It then scheduled his trial for April 14, 2020.

         About a month later, on March 11, 2020, Defendant asked the Court for a continuance of

“at least” 90 days to address “some ongoing medical concerns” that counsel believed might be

“impeding [Defendant’s] ability to make informed decisions[.]” (Def.’s Mot., ECF No. 15,

PageID.24.) The Court granted that request on March 12, 2020, rescheduling trial for July 21,

2020.

         The following month, on April 17, 2020, Defendant asked the Court to send him for a

competency examination and then hold a competency hearing, in accordance with 18 U.S.C.

§ 4241(a). (See Def.’s Mot., ECF No. 19, PageID.33.) The Court granted that motion on April

23, 2020, committing Defendant to the custody of the Attorney General “for placement in a

suitable facility for a reasonable period of time not to exceed thirty (30) days, to commence when



1
  The Government contends that it submitted an oral motion for detention at Defendant’s first appearance, giving rise
to a two-day exclusion from the Speedy Trial clock for pretrial motions. That contention is not supported by the
record and, in any case, it does not make a difference to the outcome.

                                                         2
     Case 1:20-cr-00022-HYJ ECF No. 46, PageID.130 Filed 05/03/21 Page 3 of 13




defendant arrives at the facility, unless otherwise extended by the Court upon showing of good

cause[.]” (4/23/2020 Order, ECF No. 21, PageID.35-36 (emphasis added).) The Court added that

it would order the United States Marshals Service to transport Defendant to a specific facility when

the Attorney General advised the Court that it had designated a suitable one. The Court also

indicated that it would schedule a competency hearing after receiving the psychiatric report.

           On May 22, 2020, The Court ordered the United States Marshals Service to transport

Defendant to the designated facility “with arrival no later than ten (10) days” from the date of the

Court’s order. (See ECF No. 22.) Defendant arrived at the Federal Detention Center in Miami

(FDC-Miami) on June 17, 2020, for his examination. (See 7/2/2020 Letter from Warden, ECF No.

24.)

           In July, the warden of FDC-Miami asked the Court to extend the examination period until

September 22, 2020, due to restrictions and limitations required by the pandemic. (Id.) The Court

granted that request. (ECF No. 25.) In August, the warden asked for an extension until October

26, 2020. (ECF No. 26.) The Court granted that request as well. (ECF No. 27.)

           The forensic staff at FDC-Miami apparently completed their examination on October 21,

2020. (See Psychological Evaluation, ECF No. 30.) But for some reason, the Court did not receive

a copy of their report until December 7, 2020.2 And according to the Government, no one in Miami

told their counterparts in Michigan that Defendant’s examination had completed.              Email

correspondence indicates that psychologists at FDC-Miami twice informed prison officials and

marshals in Miami that Defendant’s study had completed and that he “should be returned to [his]

district[],” but apparently no one acted on those notices. (See Emails, ECF Nos. 44-1, 44-2.)




2
    The Clerk’s office received it on December 4, 2020.

                                                          3
  Case 1:20-cr-00022-HYJ ECF No. 46, PageID.131 Filed 05/03/21 Page 4 of 13




         The same day that the Court received the evaluation report, court staff asked the marshals

in Michigan when Defendant would be transported back to the district for a competency hearing.

The marshal’s office responded that it was not aware that Defendant’s examination had completed,

but it initiated the transportation process that same day, December 7, 2020. (See Email, ECF No.

44-3.)

         On January 29, 2021, the parties stipulated that Defendant was competent, and the Court

granted this stipulation on February 5, 2021. A week later, the Court scheduled the trial for March

30, 2021. Defendant filed his motion to dismiss on February 13, 2021.

         The Government contends that Defendant “was scheduled to begin transportation from

FDC Miami to the Western District of Michigan” on February 1, 2021, but as of February 17 he

had not been transported back to the district. (Gov’t’s Response to Mot. to Dismiss 5, ECF No.

44.) He apparently did not receive a “precautionary COVID-19 test” until February 2, and there

were further delays after he was airlifted from Miami to Oklahoma City en route to the Western

District. (Id.)

         Consequently, on February 17, 2021, the Government asked the Court for an order

requiring Defendant to be transported back to the Western District of Michigan. The Court granted

that request two days later, giving the marshals ten days to transport Defendant back to the district.

(ECF No. 40.) That same day, February 19, 2021, Defendant asked for a continuance of “at least”

60 days because counsel could not locate Defendant to discuss the disposition of his case or the

possibility of a plea in light of the competency findings. (See Def.’s Mot. for Continuance, ECF

No. 41, PageID.93-94.) Also, counsel would not have sufficient time to broach the possibility of

a plea with the Government before trial. The Court granted this motion and rescheduled trial for

June 1, 2021.



                                                  4
  Case 1:20-cr-00022-HYJ ECF No. 46, PageID.132 Filed 05/03/21 Page 5 of 13




                                         III. ANALYSIS

        The parties do not dispute that 34 calculable days elapsed between Defendant’s detention

hearing on February 5, 2020, and his motion for a continuance on March 11, 2020. Defendant’s

motion excluded time until the Court resolved it on March 12. See 18 U.S.C. § 3161(h)(1)(D).

And the Court’s order granting the continuance on that date excluded at least 90 days, until July

21, 2020. See id. § 3161(h)(7)(A).

       Where the parties disagree is over the effect of delays in Defendant’s transportation to and

from FDC-Miami.       Defendant argues that there were two such delays:          one occurring in

transportation to FDC-Miami in May and June, 2020, and the other occurring after his competency

examination completed on October 21, 2020.

       As indicated above, 18 U.S.C. § 3161(h)(1) lists excludable delays resulting from “other

proceedings concerning the defendant,” including pretrial motions, § 3161(h)(1)(D), examinations

to determine a defendant’s mental competency, § 3161(h)(1)(A), and transportation to and from

another district, § 3161(h)(1)(F). However, § 3161(h)(1)(F) states that, for transportation delays,

       any time consumed in excess of ten days from the date an order of removal or an
       order directing such transportation, and the defendant’s arrival at the destination
       shall be presumed to be unreasonable[.]

18 U.S.C. § 3161(h)(1)(F).

       Although the exclusion for competency proceedings in § 3161(h)(1)(A) does not mention

any exceptions, the Court of Appeals for the Sixth Circuit has interpreted § 3161(h)(1)(F) as a

“specific exception” to the general rule about competency proceedings.           United States v.

Tinklenberg, 579 F.3d 589, 596 (6th Cir. 2009), aff’d on other grounds, 563 U.S. 647 (2011). In

other words, “all delays caused by proceedings to determine a defendant’s competency are

excluded, except for the time during which the defendant is supposed to be in transit, which is

presumptively unreasonable if longer than ten days.” Id. The same logic should apply to the extent
                                                 5
  Case 1:20-cr-00022-HYJ ECF No. 46, PageID.133 Filed 05/03/21 Page 6 of 13




the Government contends that Defendant’s competency proceedings are excluded under

§ 3161(h)(1)(D) because those proceedings were the subject of a pretrial motion. In other words,

the exception for transportation delays in § 3161(h)(1)(F) is a specific exception for competency

proceedings, regardless of whether those proceedings were triggered by a motion.

       Relying on that exception, Defendant argues that the delays in his transportation to and

from FDC-Miami far exceeded ten days in each direction and, thus, the periods of time beyond ten

days for each trip are not excludable. The Court will examine each trip in turn.

       A. Transportation to FDC-Miami

       The Court first discussed transportation in its April 23, 2020, Order of Commitment for

Competency Evaluation (ECF No. 21). There, the Court indicated that it would issue a separate

order directing the United States Marshals Service to transport Defendant after the Attorney

General advised the Court of a suitable facility for examination. (Id., PageID.21.) The Court

issued that transportation order on May 22, 2020, but Defendant did not arrive at the facility until

June 17, 2020.

       Defendant argues that the Court should not exclude the time between these two dates that

exceeds ten days.     As discussed above, however, Defendant had previously requested a

continuance for at least 90 days, and the Court postponed the trial until July 21, 2020 to

accommodate that request. Thus, any delays from transportation before July 21, 2020, are

excludable by virtue of the continuance.

       Defendant contends that § 3161(h)(1)(F) should also operate as an exception to the rule

regarding continuances in § 3161(h)(7)(A), but he cites no authority in support of that argument

and there are several reasons why the argument is not persuasive. First, the structure of the Speedy

Trial Act indicates that the exception for transportation delays in subsection (h)(1)(F) is unrelated

to the exclusion for continuances in subsection (h)(7)(A). They appear in entirely different
                                                 6
  Case 1:20-cr-00022-HYJ ECF No. 46, PageID.134 Filed 05/03/21 Page 7 of 13




subsections. A transportation delay is one of several types of delays resulting from the “other

proceedings” listed in subsection (h)(1). A continuance is not one of those “other proceedings.”

          Second, the concern in Tinklenberg is not present here. There, the Sixth Circuit held that

the rule regarding unreasonable transportation delays in subsection (h)(1)(F) operates as an

exception to the rule regarding competency proceedings in subsection (h)(1)(A) because any other

interpretation would create an “internal conflict” in the Act that would render subsection (h)(1)(F)

“‘mere surplusage.’” Tinklenberg, 579 F.3d at 596 (quoting United States v. Noone, 913 F.2d 20,

25 n.5 (9th Cir. 1990)). Subsection (h)(1)(F) expressly refers to delays in transporting a defendant

“to and from places of examination,” but if the entire competency proceeding is always excludable

under subsection (h)(1)(A), then there would be no need for the reference to places of examination.

No such conflict exists between the exclusion for continuances and the exclusion for transportation

delays.

          Defendant is correct that the Court did not grant a continuance for the specific purpose of

excusing transportation delays. Instead, the Court relied on Defendant’s representations that a

continuance of 90 days or more was necessary to give counsel time to make decisions about

Defendant’s ability to make informed decision about the case. Defendant’s subsequent request for

a competency examination suggests that his counsel needed less time than expected to decide how

to address Defendant’s abilities, but the exclusion nevertheless applied for the entire period given

by the continuance.

          To hold otherwise would “lay a trap” for courts attempting to accommodate pretrial

requests for a continuance. See Bloate v. United States, 559 U.S. 196, 213-14 (2010) (discussing

“traps” for trial judges in the context of the Speedy Trial Act). A defendant could argue long after

the fact that a continuance was unnecessarily long, outlived its purpose, and therefore part of it



                                                   7
  Case 1:20-cr-00022-HYJ ECF No. 46, PageID.135 Filed 05/03/21 Page 8 of 13




was countable against the Act’s 70-day limit. Or, as in this case, a defendant could argue that a

shorter and more “specific” exclusion applied rather than the one apparent to the Court at the time.

(See Def.’s Reply Br. 3, ECF No. 45.) That interpretive approach to the Speedy Trial Act is

disfavored by the Supreme Court. See Bloate, 559 U.S. at 213-14.

       In short, the Court is not persuaded that any period of delay in Defendant’s transportation

to FCI-Miami counts toward the 70-day limit.

       B. Transportation from FCI-Miami to the Western District

       Defendant also argues that unreasonable delays in his return trip from FCI-Miami to the

Western District count toward the 70-day limit. After the Court granted two extensions for

additional time to complete the examination of Defendant, the forensic examiner completed her

report on October 21, 2020, five days before the Court’s deadline. Nothing further happened in

the case until January 29, 2021, when the parties stipulated to Defendant’s competency. That

stipulation arguably counts as a pretrial motion under § 3161(h)(1)(D).

       18 U.S.C. § 3161(h)(1)(F) states that “time consumed in excess of ten days from the date

an order of removal or an order directing such transportation” is a presumptively unreasonable

delay in transportation. Id. (emphasis added). This provision indicates that the presumptively

unreasonable period of time is counted from the date of an order. The parties note that this Court

ordered Defendant’s transportation to MCI-Miami but did not issue a separate order requiring his

transportation back to the district. However, that requirement was implied by the Court’s order of

commitment, which committed Defendant to the custody of the Attorney General “for placement

in a suitable facility for a reasonable period of time not to exceed thirty (30) days.” (ECF No. 21,

PageID.35.) What was the purpose of such a time limit, or of the warden’s requests to extend it,

if the Government could simply hold Defendant at that facility indefinitely without further

direction? What further order was necessary to trigger the Government’s obligation to transfer
                                                 8
  Case 1:20-cr-00022-HYJ ECF No. 46, PageID.136 Filed 05/03/21 Page 9 of 13




him back to the district for further proceedings? The answer is that no additional order was

necessary because the Government had no authority to keep Defendant at that facility for longer

than the time allowed by the Court. Accordingly, if the Court counts the days between October

26, 2020, when the Government should have initiated Defendant’s transfer back to this district,

and January 29, 2021, there are more than a total of 70 countable days (even after subtracting ten

presumptively reasonable days for transportation).

       Alternatively, a few courts have relied on internal agency orders by a warden or other

appropriate official to trigger the ten-day transportation period when there is no court order

directing such transportation. See, e.g., United States v. Garrett, 45 F.3d 1135, 1139 (7th Cir.

1995) (“We hold that where, as here, no order directing the transportation of a defendant exists,

the date upon which the defendant was authorized for transportation by the appropriate prison

official controls the application of [§ 3161(h)(1)(F)].”). After all, the statute refers to an “order

directing transportation”; it does not expressly require a court order.

       The Government is correct that Defendant cannot point to the date that a prison official

expressly authorized his transfer back to the district. However, the Government acknowledges

that the United States Marshals Service requested Defendant’s return on December 7, 2020.

(Gov’t’s Response 11.) That request was the equivalent of an order by an appropriate official. As

discussed above, the prison warden at FCI-Miami did have authority to continue Defendant’s

custody past October 26, 2020, so no order from the warden was necessary to begin Defendant’s

return trip. Moreover, the marshal’s request triggered the start of Defendant’s return transportation

in the same way that an express order from this Court would have done. That is, the Court would

have instructed the United States Marshals Service to transport Defendant back to the district, and

the Marshal would have acted on that request. Thus, December 7, 2020, is another date from



                                                  9
 Case 1:20-cr-00022-HYJ ECF No. 46, PageID.137 Filed 05/03/21 Page 10 of 13




which to calculate Defendant’s return trip under § 3161(h)(1)(F). Even accounting for ten days of

presumptively reasonable travel time after that date, more than 40 days elapsed before the parties

filed their stipulation as to competency on January 29, 2021. And even then, Defendant still was

not present in the district. Assuming the speedy-trial clock stopped when the parties filed their

stipulation, it began running again on February 5, 2021, when the Court granted it. The speedy-

trial clock ran for another week until Defendant filed his motion to dismiss the case on February

13, 2021.

       The Government makes no attempt to rebut the presumption of unreasonableness as to the

delay in transportation occurring between December 7, 2020, and January 29, 2021. It simply

states that Defendant was “scheduled” to begin transportation from FDC-Miami on February 1,

2021. (Gov’t’s Response 5.) Thus, it has not shown that the delay is excludable.

       The Government argues that the Court should not count any delay resulting from

transportation because Defendant’s transportation did not actually result in any delay. Defendant

stipulated to his competency before he was back in the district; thus, the Government argues that

his transportation had no impact on the disposition of his competency proceedings. This argument

is not persuasive. First, as a legal matter, the Supreme Court has indicated that the Court should

not calculate the time periods listed in § 3161(h)(1) based on “whether the period described would

or did actually cause a postponement of the trial in the particular case.” Tinklenberg, 563 U.S. at

655.   Instead, these periods apply “automatically.”      Id.   The same logic should apply to

transportations delays in § 3161(h)(1)(F) and its exception. Otherwise, the Court would face the

“administrative difficulties” discussed in Tinklenberg; the Court would have to determine, case-

by-case, which pretrial proceedings were or were not responsible for a delay in trial. See id. at

657-58. Congress did not intend such a result. See id.



                                                10
  Case 1:20-cr-00022-HYJ ECF No. 46, PageID.138 Filed 05/03/21 Page 11 of 13




        Second, as a factual matter, it is not true that the transportation delays had no impact. The

Court intended to schedule a competency hearing expeditiously but was waiting to do so until

Defendant returned to the district. If Defendant had returned in December, the Court would have

promptly scheduled a hearing and the Court might have resolved the competency issue sooner than

the parties’ stipulation.

        Also, the transportation delays had an impact on the ability of Defendant’s attorney to

confer with Defendant. The Court was prepared to hold a trial in March, but it granted another

continuance on February 19, 2021, due to complications arising from Defendant’s continued

absence from the district. Thus, the Court is not persuaded that it can overlook the transportation

delays in this case.

        In summary, after adding the undisputed 34 days to either (a) the more than 40 days of

unreasonable transportation delay after December 7, 2020, or (b) the more than 80 days of

unreasonable transportation delay after October 26, 2020, more than a total of 70 countable days

have elapsed under the Speedy Trial Act, resulting in a violation of the Act.

        C. Dismissal

        The remedy for a violation of the Speedy Trial Act is dismissal of the case. See 18 U.S.C.

§ 3162(a)(1). When determining whether dismissal should be with or without prejudice, the Court

considers the following factors: “the seriousness of the offense; the facts and circumstances of the

case which led to the dismissal; and the impact of a reprosecution on the administration of this

chapter and on the administration of justice.” Id.

                1. Seriousness of the offense

        Although all felonies are serious, the offense charged in this particular case (possession of

several rounds of ammunition by a felon) is not particularly serious compared to others. The

seriousness of the offense in this case ostensibly favors dismissal with prejudice.

                                                 11
  Case 1:20-cr-00022-HYJ ECF No. 46, PageID.139 Filed 05/03/21 Page 12 of 13




               2. Facts and circumstances leading to dismissal

       The record in this case does not suggest prosecutorial misconduct or an attempt to take

advantage of delay by either side. A major source of the delay countable under the Speedy Trial

Act appears to be negligence or lack of attention to the status of Defendant’s competency

examination, particularly by officials in Florida. The Court accepts the prosecutors’ representation

that they did not learn that the competency evaluation had completed until December 2020, long

after the fact. Nevertheless, the Court’s orders made clear that the examination was to be complete

by October 26, 2020. It would not have taken much effort by the prosecutors to check the status

of the examination after that date and then attempt to initiate Defendant’s transfer to this district

for further proceedings. They were certainly better positioned to do these things than defense

counsel.

       The next major source of countable delay is the lengthy period of time required to actually

transport Defendant back to this district. The unusual circumstances surrounding the pandemic

may have contributed to some of this delay, but the Government never attempted to offer much of

an explanation. Absent prosecutorial misconduct, however, both of these factors weigh in favor

of dismissal without prejudice.

               3. Impact of reprosecution on the administration of justice

       The last factor is the impact of reprosecution on the administration of justice. “‘The main

considerations that courts have taken into account when examining this factor are whether the

defendant suffered actual prejudice as a result of the delay and whether the government engaged

in prosecutorial misconduct that must be deterred to ensure compliance with the Act.” United

Statse v. Robinson, 389 F.3d 582, 589 (6th Cir. 2004) (quoting United States v. Howard, 218 F.3d

556, 562 (6th Cir. 2000)).



                                                 12
 Case 1:20-cr-00022-HYJ ECF No. 46, PageID.140 Filed 05/03/21 Page 13 of 13




         Here, the Court acknowledges some prejudice to Defendant due to the inordinate delays in

his case. Defendant points out that he has been in federal custody during the time that he has been

awaiting trial. On the other hand, detention before trial is not unusual and does not necessarily

mean that dismissal with prejudice is appropriate. Defendant does not contend that the delay has

impacted his ability to defend the case, should it lead to reprosecution. Defendant also claims,

without supporting evidence, that this custody has prevented him from resolving pending state

matters against him. Considering all the facts and circumstances, the Court finds that dismissal

without prejudice is appropriate.

         Accordingly, the Court will grant Defendant’s motion to dismiss and dismiss the case

without prejudice. An order and judgment will enter in accordance with this Opinion.




Dated:     May 3, 2021                               /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                13
